     Case
      Case1:19-cv-02652-RA
            1:19-cv-02652 Document
                           Document3 5Filed
                                        Filed
                                            03/25/19
                                              03/26/19Page
                                                       Page1 of
                                                             1 of
                                                                22




3/26/2019                                               /S/ P. NEPTUNE
Case
 Case1:19-cv-02652-RA
       1:19-cv-02652 Document
                      Document3 5Filed
                                   Filed
                                       03/25/19
                                         03/26/19Page
                                                  Page2 of
                                                        2 of
                                                           22
